Citation Nr: 0721542	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymia, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for gastritis, 
currently rated as 10 percent disabling. 

(The issues of entitlement to service connection for hearing 
loss, tinnitus and eye disability, entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), and entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the feet as a result of surgical treatment by 
VA in November 1991 are the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in May 2005, and a 
substantive appeal was received in May 2005.  

Additional evidence was submitted to the Board by the veteran 
in December 2005 and February 2007.  In a May 2007 statement, 
the veteran waived RO consideration of this evidence.  


FINDINGS OF FACT

1.  The veteran's service-connected dysthymia is 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a depressed mood, sleep impairment and difficulty 
establishing and maintaining relationships, but without 
occupational and social impairment with deficiencies in most 
areas.

2.  The veteran's gastritis is manifest by pyrosis and 
regurgitation, but is not productive of considerable 
impairment of health or multiple small eroded or ulcerated 
areas.
   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.130, Diagnostic Code 9433 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
gastritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, and Diagnostic Codes 
7307, 7346 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2004 and September 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist his in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the both VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to send evidence in his possession that pertains to 
his claim.   Thus, the Board finds that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board concludes 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the veteran in August and September 2004, which 
was prior to the February 2005 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for increased 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private medical opinions and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in August 2004 and 
January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Dysthymia

The present appeal involves the claim that the veteran's 
service-connected dysthymia warrants a higher disability 
rating.  Under the criteria for dysthymic disorder, as set 
forth at 38 C.F.R. § 4.130, Diagnostic Code 9433,  a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The veteran submitted his current claim for an increased 
rating in July 2004.  A July 2004 private medical opinion 
showed that the veteran was dressed fairly well, but his 
grooming and cleanliness were certainly in question.  
However, the veteran indicated that he had to drive his truck 
to the appointment and had been behind the wheel for a long 
time.  It was noted that the veteran was divorced with three 
children.  The veteran spends most of his time living in and 
driving his truck all over the country.  The veteran's flow 
of conversation and thought revealed that he was appropriate 
with respect to tone and rate.  His eye contact was good.  
His associations were logical, and his general verbal 
expression was nowhere near suggestive of his general mood 
disorder or his exacerbation of anxiety.  His mental content 
appeared to be fairly free of preoccupations, compulsions or 
delusions.  The examiner found no evidence of hallucinations.  
The veteran was oriented in all spheres.  He was alert, 
coherent and completely aware of his environment.  The 
veteran indicated that he had an estranged relationship with 
his children.  The veteran's abstraction abilities were 
within normal limits.  The examiner noted that the veteran's 
insight did not appear to be within average limits, but was 
certainly not completely impaired.  The examiner stated that 
the veteran's problems appear to be with the scope of his 
mentation and personality functioning.  The diagnosis was 
depressive disorder, not otherwise specified; adjustment 
disorder with anxiety; partner relational problem; parent-
child relational problem; alcohol and cannabis abuse, in 
remission; rule out hypochondriasis with poor insight; and 
personality disorder, not otherwise specified.  The GAF was 
53.  The examiner indicated that there was in fact some 
degree of suspiciousness toward the veteran's report.  The 
examiner also stated that he could not report his findings to 
be any more severe than that of moderate symptoms.  The 
examiner concluded that prognostically there was no positive 
projection because a personality disorder is extremely 
difficult to overcome.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted that upon interviewing the veteran, he 
believed that a mild level of his social functioning was 
impacted by his dysthymia and his social functioning was 
significantly impacted by a partner relational problem.   The 
examiner noted that the veteran was bathing or showering 
every other day and brushes his teeth daily.  On examination, 
the examiner noted that the veteran's grooming and hygiene 
were good.  He exhibited good eye contact and his speech was 
normal in rate and rhythm.  His thought process was goal 
directed and tight; there was no associational disturbance.  
The veteran denied auditory or visual hallucinations and 
delusions and no signs or symptoms were noted.  His affected 
and mood appeared dysthymic.  Behaviorally speaking, there 
were no aberrant or bizarre behaviors.  The veteran was 
oriented to month, day, year, city, state and office 
location.  The veteran's abstracting ability was intact.  The 
veteran was not a danger to himself or others.  Energy level 
was varied and he had initial and middle insomnia.  With 
regards to the veteran's personality disorder, the examiner 
found that the veteran seemed to exhibit a sense of 
entitlement and he lacked empathy or had difficulty 
identifying with feelings or needs or others.  The diagnosis 
was dysthymia, partner relational problems and personality 
disorder, not otherwise specified with narcissistic and 
antisocial traits.   The current GAF for dysthymia was 65 
indicative of mild symptoms; however the GAF for the partner 
relational problems and personality disorder was 50, 
indicative of serious symptoms.  The examiner opined that the 
veteran continued to meet a diagnosis of dysthymia and 
exhibit problems with sleep disturbance, reactivity of mood 
and energy, but there had been no increase or decrease in the 
dysthymic symptoms.  The examiner further stated that the 
veteran's most significant problems were post military as 
related to his partner relational problem, which was 
compounded by the veteran's personality disorder, not 
otherwise specified with narcissistic and antisocial 
behavior.    

The veteran also submitted a September 2005 private medical 
opinion by the same examiner who did the July 2004 opinion.  
The veteran stated that he had been divorced twice, but did 
see his three children.  The veteran indicated that he still 
had trouble sleeping.  The veteran indicated that he was not 
planning suicide, but did think about it.  The veteran's 
speech was asymptomatic, but his facial features appeared 
saddened.  His associations were logical and his stream of 
mental activity was within normal limits and his articulation 
and syntax was quite intelligible.  His affect and mood were 
quite depressed.  His mental content revealed no particular 
preoccupations, compulsions, delusion or other types of 
psychotic behavior.  His concentration wasn't especially 
good,  but it wasn't significantly poor either.  The veteran 
was oriented in all four spheres.  He was probably a little 
hyper alert, but he was coherent and completely aware of his 
environment.  The examiner found the veteran to be reclusive.  
His insight was fair, but his judgment was far less than it 
should be.  The diagnosis was dysthymic disorder, adjustment 
disorder with depressed mood, alcohol and cannabis abuse, in 
total remission, and personality disorder, not otherwise 
specified.  His GAF was 48/53.  

The veteran was afforded another VA examination in January 
2007.  The claims file was not available for review, but the 
examiner did review the veteran's VA medical records 
including past VA examinations.  The examiner noted that the 
veteran was on an anti-depressant medication.  The veteran 
claimed that when sleeping at night, he could be up several 
times a night.  His energy level was low.  His mood was 
depressed more days than not, but he did not have problems 
with concentration or attention.  The veteran did not really 
associate with anyone other than his brother.  The veteran 
was clean, casually dressed.  On examination, the veteran had 
a dysthymic affect.  Further the veteran's processing speed 
was slow to a mild moderate degree.  His orientation was 
intact to person, time and place.  The veteran's thought 
process and content were unremarkable.  He had no delusions 
and understood the outcome of behavior and that he had a 
problem.  The examiner noted that the veteran did have sleep 
impairment.  The veteran did not exhibit inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, 
homicidal/suicidal thoughts.  The veteran had good impulse 
control and was able to maintain minimum personal hygiene.  
The diagnosis was dysthymia and personality disorder, not 
otherwise specified by history.  The GAF was 55.  The 
examiner provided that the veteran did not have total 
occupational and social impairment due to his mental 
disorder.   The examiner found no deficiencies in judgment or 
thinking, but founds moderate problems with depression 
equating to family relational problems.  The examiner also 
found mild to moderate attention and concentration difficulty 
with respect to work.  The examiner noted that the veteran 
was currently employed as a truck driver and his productivity 
and pace would be moderately impaired and frequent.  
Regardless that the claims file was unavailable, the Board 
finds that given that the examiner reviewed the veteran's 
medical records, took a thorough history from the veteran, 
and performed a complete examination, that the January 2007 
VA examination is sufficient for rating purposes.  

VA treatment records during the relevant time period showed 
continuing treatment for depressive disorder and that the 
veteran was continuing anti-depressant medication.  
Significantly, an October 2003 treatment record showed that 
the veteran's mood was very dysphoric.  The veteran felt 
hopeless and had fleeting thoughts of suicidal ideations, 
which were quickly repudiated.  He had no plan or intention 
for self harm or harming others.  His thinking was rational.  
The assessment was depressive disorder, not otherwise 
specified, in exacerbation.  Further a September 2004 
treatment record showed that the veteran's grooming was 
fairly good.  His mood was mildly dysphoric, but his thinking 
was rational, long suffering.  The veteran had taken on a 
victim's role.  He had not perceptual distortions or death 
wishes.  His GAF was 50.  

The Board finds that, based on the evidence of record, the 
preponderance of the evidence is against a finding of 
occupational and social impairment with deficiencies in most 
areas to warrant the next higher rating of 70 percent.  The 
Board recognizes that the September 2005 private opinion as 
well as the September 2004 VA treatment record indicated that 
the veteran had GAF scores of 48 and 50, respectively, which 
is indicative of serious symptoms.  However, the VA 
examinations and the other private opinion showed GAF scores 
of 65, 55 and 53 indicative of mild or moderate symptoms.  
These GAF scores appear more consistent with the veteran's 
overall disability picture given the symptoms described in 
the medical evidence.  Further, the October 2003 VA treatment 
record stated that the veteran had fleeting thoughts about 
suicide, but without any plan or intent.  However, fleeting 
thoughts without plan or intent cannot be considered suicidal 
ideation as contemplated under the 70 percent rating 
criteria.  Further, the most recent VA examination found that 
the veteran did not exhibit suicidal thoughts.  The Board 
recognizes that the evidence of record also showed that the 
veteran had a problem maintaining relationships.  
Nevertheless, importantly, the veteran does not exhibit most 
of the symptoms outlined in the criteria for a 70 percent 
rating, such as obsessional rituals; illogical, obscure or 
irrelevant speech; or spatial disorientation. All of the 
private and VA opinions found the veteran's speech to be 
normal and that he was oriented in all spheres.  Further, 
there has been no medical finding of obsessional rituals.  
The veteran is able to perform basic activities of daily 
living and he has not shown a consistent neglect for personal 
hygiene.  Thus, given the lack of symptoms required for a 70 
percent rating, the Board must conclude that the current 
degree of impairment is adequately contemplated by the 
existing 50 percent rating.  Based on the medical evidence of 
record, a higher disability rating is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Gastritis

The veteran seeks a rating in excess of 10 percent for his 
service-connected gastritis.  The RO has assigned a 10 
percent rating under 38 C.F.R. § 4.114, Diagnostic Codes 
7307-7346.  Under Diagnostic Code 7307 for hypertrophic 
gastritis, a 10 percent rating is assigned for hypertrophic 
gastritis (identified by gastroscope) when the disability is 
chronic, with small nodular lesions and symptoms.  A 30 
percent rating is in order for chronic disability with 
multiple small eroded or ulcerated areas and symptoms.  The 
highest rating afforded by Diagnostic Code 7307 for 
hypertrophic gastritis is 60 percent, which is assigned for a 
condition that is chronic, with severe hemorrhages, or large 
ulcerated or eroded areas..  Diagnostic Code 7346 for hiatal 
hernia provides that a 10 percent evaluation is assigned when 
there is evidence of two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is assigned when there is evidence of persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned when there are symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  
  
The only pertinent medical evidence of record is a January 
2007 VA examination report.  The claims file was reviewed.  
The veteran described abdominal pain that occurred two times 
a month despite daily medication.  The veteran stated that he 
had an hiatal hernia.  He rarely experienced pyrosis or 
heartburn and had not experienced nausea or vomiting.  The 
veteran indicated that he had not had any related surgeries.  
The examiner noted that an abdominal series was done in July 
2006, which showed nonspecific bowel gas pattern without 
evidence of perforation or obstruction.   On examination, the 
only symptoms noted were regurgitation and abdominal pain.  
Significantly, there was no finding of dysphagia.  There was 
mild tenderness to palpation in epigastric area.  

Therefore based on the January 2007 VA  examination, the 
Board finds that a rating in excess of 10 percent for 
gastritis is not warranted.  The primary manifestation of the 
veteran's service connected gastritis is abdominal pain.  
Significantly, however, there is no competent medical 
evidence of record demonstrating the presence of multiple 
small eroded or ulcerated areas and symptoms, severe 
hemorrhages or large ulcerated or eroded areas.  Thus, a 
higher rating under Diagnostic Code 7307 is not warranted.  
Further, the evidence of record does not show that the 
veteran experiences more than two persistent symptoms of the 
disability productive of considerable impairment of health to 
warrant a 30 percent rating.  The January 2007 VA examination 
found that the veteran rarely experienced pyrosis and there 
was no finding of dysphagia.  The Board must conclude that 
the current degree of impairment is adequately contemplated 
by the existing 10 percent rating.  Based on the medical 
evidence of record, a higher disability rating is not 
warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

 Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


